Title: From Thomas Jefferson to Peter Marks, 24 July 1791
From: Jefferson, Thomas
To: Marks, Peter



Dear Sir
Philadelphia July 24. 1791.

I have never been inattentive to the application made on behalf of your son: but there has been no vacancy, till now, to which he could be appointed. I have no doubt he will so conduct himself as to justify the recommendations which were handed to me, and on which I founded his claim.
I hope to have the pleasure of seeing my neighbors in Albemarle in the course of the fall, tho I am unable yet to foresee the particular moment. They have all my wishes for their happiness and prosperity, adding for yourself particular assurances of the sincere esteem of Dear Sir Your most obedt. humble servt,

Th: Jefferson

